ON MOTION
ORDER
Upon review of this recently docketed appeal, it appears that Carmelitta Jones’s appeal was not timely filed.
On June 1, 2011, the United States Court of Appeals for Veterans Claims entered judgment in Jones’s case. The court received Jones’s notice of appeal on August 29, 2011, 89 days after the date of judgment.
To be timely, a notice of appeal must be received by the Court of Appeals for Veterans Claims within 60 days of the entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. RApp. P. 4(a)(1).
Accordingly,
It Is Ordered That:
(1) Jones is directed to show cause, within 60 days of the date of filing of this order why this appeal should not be dismissed as untimely. The Secretary of Veterans Affairs may also respond within that time.
(2) The briefing schedule is stayed.